DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/436,605 filed on June 10. 2019 in which claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowan (US 2005/0101435 A1).
 	In regard to claim 1, Cowan discloses a vehicle acceleration compensation system, comprising:
 	an accelerator pedal disposed within a vehicle and having an accelerator pedal position (see at least [0021]);
 	 a throttle disposed within the vehicle and configured to supply motor power in proportion to a throttle position (see at least [0021]);

(see at least [0014], [0022]); and
 	a control unit disposed within the vehicle and configured to receive real-time sensor data from one or more sensors (see at least [0017], [0028], [0030]), the control unit comprising:
 	a real-time throttle map relating the accelerator pedal position to the throttle position, such that a given accelerator pedal position directs a corresponding target throttle position (see at least [0025]-[0048]);
 	a real-time shift map relating a desired transmission gear to a current transmission gear, current vehicle speed, and current throttle position, such that a given vehicle speed, given throttle position, and given transmission gear directs a corresponding target transmission gear (see at least [0025]-[0048]); and
 	wherein in response to the real-time sensor data, the control unit updates the real-time throttle map and real-time shift map such that the vehicle torque is altered to a desired torque value(see at least [0025]-[0048]).

 	In regard to claim 2, Cowan discloses a real-time lockup map relating a torque converter lockup condition to the transmission gear, vehicle speed, and throttle position, such that the given vehicle speed, given throttle position, and given transmission gear directs a corresponding lockup condition selected from locked or not locked (see at least [0023]-[0028]).

 	In regard to claim 3, Cowan discloses wherein the desired torque value is selected to bring the vehicle acceleration into closer conformance with a desired vehicle acceleration profile (see at least [0009]).

 	In regard to claim 4, Cowan discloses wherein the desired torque value is selected to reduce a size or a duration of an increase in vehicle acceleration, or to reduce a period of time wherein the vehicle acceleration is flat (see at least [0025]-[0040], Note: The claim contains the term “or”. The term renders the claim indefinite, since it is not possible to determine the scope of the claim as requiring both items separated by the “or”. For purposes of examination, the Examiner will give the term its broadest reasonable interpretation and consider that the particular condition is satisfied if one of the limitations is met)

 	In regard to claim 5, Cowan discloses wherein the real-time sensor data comprises at least one of ambient air temperature data, ambient air pressure data, ambient air humidity data, or elevation data (see at least [0018], [0021], [0015], [0023]). (Note: because of the phrase “the at least one of”, the examiner considers that the particular condition is satisfied if one of the limitations is met).

 	In regard to claim 6, Cowan discloses wherein the real-time sensor data comprises at least one of engine air temperature data, engine oil temperature data, engine coolant temperature data, or accessory load data (see at least [0018], [0021], [0015], [0023]). (Note: because of the phrase “the at least one of”, the examiner considers that the particular condition is satisfied if one of the limitations is met).

	In regard to claims 7-8, Cowan discloses wherein the real-time throttle map is nonlinear (see at least [0025]-[0040]); wherein the real-time throttle map is further dependent on the shift direction (see at least [0025]-[0040]).

As to claims 9-12 and 16-18, they are method apparatus claims that recite substantially the same limitations as the corresponding system claims 1-8.   As such, claims 9-12 and 16-18 are rejected for substantially the same reasons given for the corresponding claims 1-8 above and are incorporated herein.

 	In regard to claim 13, Cowan discloses controlling a torque converter lockup of the vehicle to select a lockup state selected from locked or unlocked, based on a lockup mapping that relates a desired lockup state to the speed of the vehicle, the throttle position, and the selected fixed transmission gear (see at least [0023]); and
modifying the lockup mapping in real time based on the sensor data (see at least [0023]).

 	In regard to claim 14, Cowan discloses wherein the throttle mapping is further modified based on the shift direction (see at least [0046]).

 	In regard to claim 15, Cowan discloses wherein the sensor data comprises any of coolant temperature, accessory load, oil temperature, or ambient humidity (see at least [0018], [0023]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references:
 	 Jeon et al., (US 2017/0045138), discloses an automatic transmission control apparatus controlling a friction element control hydraulic pressure of the automatic transmission by using the accelerator pedal operation speed of the driver.
 	Doering, US 2008/0114521, discloses that it is possible to adjust the driver's perceived performance of the vehicle via an engine output to pedal actuation relationship based on various conditions including traffic congestion, vehicle speed, and various others.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661